Citation Nr: 0507816	
Decision Date: 03/16/05    Archive Date: 03/30/05

DOCKET NO.  98-05 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for dizziness, claimed 
as residuals of chemical exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1958 to April 1961.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from rating decisions by the San Diego, California 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This case was previously before the Board and was 
remanded in September 2002, sent for additional development 
of the evidence in March 2003, and remanded in October 2003.

The veteran testified at an RO hearing in June 1998 and the 
veteran and his spouse testified at a Board videoconference 
hearing in December 2002.


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during the 
veteran's active duty service or for many years after 
separation from service, nor is bilateral hearing loss 
otherwise related to such service.

2.  Tinnitus was not manifested during the veteran's active 
duty service or for many years after separation from service, 
nor is tinnitus otherwise related to such service.

3.  A disability manifested by dizziness was not manifested 
during the veteran's active duty service or for many years 
after separation from service, nor is a disability manifested 
by dizziness otherwise related to such service, including 
exposure to chemicals.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
during the veteran's active duty service.  38 U.S.C.A. 
§§ 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2004).

2.  Tinnitus disability was not incurred or aggravated during 
the veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).

3.  A disability manifested by dizziness was not incurred or 
aggravated during the veteran's active duty service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, the VCAA 
defines the obligations of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided VCAA notice to the veteran in December 2001, which 
was after the October 1997 and July 1999 rating decisions on 
appeal.  Thus, notice was not given in accordance with the 
requirements set out by the Court in Pelegrini.  Nonetheless, 
the Board finds that this constitutes harmless error.  See 38 
C.F.R. § 20.1102.

VA has fulfilled its duty to notify the appellant in this 
case.  In a December 2001 RO letter, as well as the December 
1997 and June 2000 statements of the case and the December 
2000, July 2002, and October 2004 supplemental statements of 
the case, the RO informed the appellant of the applicable 
laws and regulations including applicable provisions of the 
VCAA, the evidence needed to substantiate the claim, which 
party was responsible for obtaining the evidence, and the 
need to submit any evidence in his possession that he deemed 
relevant to the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In these documents, VA informed the appellant that 
it would obtain the available records in the custody of 
federal departments and agencies and request medical records 
from identified private health care providers.  The 
collective effect of these VA communications satisfied VCAA 
notice requirements as to the issues on appeal.

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim.  Pertinent service 
medical records, VA medical records and private medical 
records are on file.  As the veteran has been afforded 
several VA examinations, the Board finds that the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  The 
Board again emphasizes that no additional pertinent evidence 
has been identified by the veteran as relevant to this issue.  
Under these circumstances, the Board finds no further action 
is necessary to assist the veteran with the claim.

The Board finds that VA has fulfilled its duty to notify and 
assist the appellant in the claim under consideration and 
that adjudication of the claim at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Bilateral Hearing Loss

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran underwent a VA audiological examination in 
September 1997 which reflected the following pure tone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT

10
5
5
50
LEFT

35
40
55
60

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 72 in the left ear.  

The veteran underwent a VA audiological examination in 
February 1999 which reflected the following pure tone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT

5
5
10
50
LEFT

60
50
60
65

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 in the left ear.

The evidence of record demonstrates that the veteran suffers 
from a current bilateral hearing loss disability.  The Board 
must now turn its inquiry to the etiology of this condition.  
The February 1999 VA examination report notes that based on a 
review of the veteran's records and his physical examination, 
the examiner believed that the veteran's hearing loss was not 
related to his active duty service.  The examiner stated that 
his opinion was based on the fact that the veteran's hearing 
was shown to be normal upon separation from service and based 
on the fact that the veteran's right ear hearing loss is 
consistent with noise exposure and could be explained by the 
veteran's post-service employment in a machine shop for more 
than 30 years.  The examiner also noted that the veteran's 
left-ear hearing loss was not consistent with noise-induced 
hearing loss and was more suggestive of a process involving 
the end organ, or the cochlea.

There are no other medical opinions of record addressing the 
etiology of the veteran's bilateral hearing loss.  Thus, the 
medical evidence of record does not show that the veteran's 
current bilateral hearing loss is related to his active duty 
service.  As such, the Board finds that the veteran's current 
hearing loss is not related to his military service and that 
service connection is not warranted.

Tinnitus

Initially, the Board notes that service medical records fail 
to document any symptomatology or diagnosis of tinnitus 
during service.  In fact, the April 1961 discharge 
examination shows that the veteran indicated that he had not 
experienced any problems with his ears or his hearing and 
that his ears were clinically evaluated as normal.  
Nevertheless, the veteran contends that his current tinnitus 
is a result of noise exposure in service.

Private medical records do not reference any complaints of or 
treatment for tinnitus until 1996 - more than 30 years after 
discharge from service.

The veteran denied having any problems with his ears at the 
time of discharge examination in 1961 and did not seek 
treatment for tinnitus until more than 30 years after 
discharge from service.  The record also demonstrates that 
the veteran has a history of significant post-service noise 
exposure during his employment in a machine shop.  The Board 
acknowledges the veteran's contentions that his tinnitus is 
caused by acoustic trauma in service, but there is no record 
of the veteran experiencing acoustic trauma in service.  
Additionally, there is no evidence that tinnitus was 
manifested during service or that his tinnitus, first 
documented many years after service, is related to an 
incident of service, including any noise exposure. 


After reviewing the pertinent evidence, the Board finds that 
the preponderance of such evidence is against a finding that 
the veteran's current tinnitus is related to his active duty 
service which ended in 1961.  In reaching the above 
determination, the Board is unable to find such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision 
as to the issue.  38 U.S.C.A. § 5107(b).

Dizziness

In reviewing the evidence of record, the Board notes that the 
veteran's service medical records are devoid of reference to 
any complaints or treatment of dizziness.  The veteran's 
April 1961 discharge examination shows that the veteran 
specifically denied any problems with dizziness.  The 
examination also shows that the veteran's ears and neurologic 
system were clinically evaluated and found to be normal.

The veteran testified at his December 2002 Board hearing that 
he believes his dizziness is due to either noise exposure in 
service or exposure to chemicals during service.  The Board 
acknowledges the veteran's allegations that he suffered noise 
exposure during active duty service and that he was exposed 
to chemicals during his active duty service while performing 
the duties of a dental technician/dental assistant.  However, 
the record contains no evidence of any complaints or 
treatment of dizziness during active duty service.  The 
record also fails to show any post-service treatment for 
dizziness until 1996 - more than 30 years after discharge 
from active duty service.  Additionally, there is no medical 
evidence to relate the veteran's current dizziness with his 
active duty service, including any acoustic trauma or 
exposure to chemicals.

After reviewing the pertinent evidence, the Board finds that 
the preponderance of such evidence is against a finding that 
the veteran's current dizziness is related to his active duty 
service.  In reaching the above determination, the Board is 
unable to find such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision as to the issue.  38 U.S.C.A. 
§ 5107(b).

ORDER

The appeal is denied.



	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


